** Summary ** PROCEDURES TO ESTABLISH SLAUGHTERHOUSE Slaughterhouses may be established in municipalities in Oklahoma only in the limited areas authorized by 50 O.S. 41 [50-41] (1971). In general, no slaughterhouse may be established within one-half mile of land platted for residential purposes. Under 11 O.S. 1004 [11-1004](7) (1971), town boards of trustees have power to "direct the location of slaughterhouses." In addition, persons seeking to establish new slaughterhouses must comply with all applicable zoning ordinances of the town, city or county in question, as well as other legal requirements. Attorney General is in receipt of your request for an opinion wherein you ask the following questions: 1. May a slaughterhouse be maintained within a city or town under our existing laws without constituting a public nuisance? 2. Does there exist any current requirement for permission of a town governing body for establishment of such an operation? Title 50 O.S. 41 [50-41] (1971) restricts permissible locations of slaughterhouses. Section 41 states that: "It shall be unlawful for any person to maintain a slaughterhouse within less than one-half mile of any tract of land platted into lots and blocks as an addition to any town or city in the State of Oklahoma, or to maintain such slaughterhouse within one-half mile of any tract of land platted into acre tracts for the purpose of being sold for residence, and in which tracts of land have actually been sold for residence purposes." The maintenance of a slaughterhouse in violation of Section 41 may be enjoined. Title 50 O.S. 43 [50-43] (1971) states: "The maintenance of any slaughterhouse . . . in violation of the provisions of this article, is declared to be a nuisance, and any person owning real estate within any such addition to a town or city, or within land so platted and set apart to be sold for residence purposes may maintain an action in the courts to abate such nuisance and to enjoin their continuance, and if it appears that they are being carried on in violation of this article, a perpetual injunction shall be granted against the parties maintaining such a nuisance." Section 41 of Title 50 does not absolutely prohibit the location of slaughterhouses within the boundaries of municipalities in Oklahoma.  Instead, the statute prohibits the location or maintenance of a slaughterhouse within one-half mile of any tract of land platted into lots and blocks as an addition to any city or town, or within one-half mile of any land platted into acre tracts for sale for residence purposes. We take official notice that there are areas within municipalities in Oklahoma which are more than one-half mile from land used or to be used for residence purposes. Therefore, Section 41 allows maintenance of slaughterhouses within municipalities in Oklahoma in certain limited areas. If a slaughterhouse is established in violation of the location requirements of Section 41 of Title 50, the slaughterhouse will constitute a nuisance in violation of 50 O.S. 43 [50-43] (1971). Also, 50 O.S. 44 [50-44] (1971) empowers peace officers to complain of and abate such nuisances.  Your opinion request questioned the current viability of Section 41 of Title 50. It is true that Section 41 was mentioned in a repeal section contained in Okl. Sess. Laws 1910-11 Ch. 69, p. 154, 4. However, Section 41 was repealed only "insofar as it conflicts with any of the provisions of this act." The 1910 act contained a similarly restrictive provision as to locations of slaughterhouses which has now been repealed, and provisions relating to inspection of meat in slaughterhouses which have also been repealed. The subject matter of the 1911 act is now covered by 2 O.S. 6-181 [2-6-181] to 2 O.S. 6-212 [2-6-212] (1971). The latter statutes are designated as the Oklahoma Meat Inspection Act, and contain no provisions governing locations of slaughterhouses. Under 75 O.S. 178 [75-178] (1971), all statutes published in the official edition of Oklahoma Statutes 1971 are officially adopted as the general and public laws of the State of Oklahoma as to all laws contained therein. Section 41 of Title 50 has been carried forward into the official edition of the 1971 Oklahoma Statutes, and is, therefore, a part of the general public law of the State of Oklahoma. In any event, the repealer provision contained in the act of 1910-11 was not absolute. The provision which is now Section 41 of Title 50 was repealed only insofar as it was inconsistent with the act then adopted.  In Kuchler v. Weaver, 23 Okl. 420, 100 P. 915
(1909), a case construing the slaughterhouse statutes now in question, the Court said: "Repeals by implication are not favored; and when two statutes, governing in whole or in part the same matter, are not absolutely irreconcilable, effect should be given, if possible, to both . . ." Therefore, 50 O.S. 41 [50-41] (1971) remains as a valid provision of Oklahoma law.  Your second question concerns the existence of any current requirement for permission of a town governing body as a prerequisite to establishment of a slaughterhouse within a municipality. Title 11 O.S. 1004 [11-1004] (1971) defines the powers and duties of town boards of trustees. It is provided in part that: "The board of trustees shall have the following powers, viz.: "Seventh. To establish and regulate markets and build market houses, and direct the location of slaughter houses." Under 11 O.S. 1004 [11-1004](7) (1971), town boards of trustees clearly have power to "direct the location of slaughterhouses." Municipalities in Oklahoma which are incorporated as cities have broad powers of regulation over municipal affairs. See 11 O.S. 568 [11-568], 11 O.S. 569 [11-569], and 11 O.S. 642 [11-642] (1971). In addition, both cities and towns are empowered by statute to enact zoning ordinances regulating and restricting the height and size of buildings, open spaces, density of population, structures and land uses for trade, industry, residence and other purposes under 11 O.S. 401 [11-401] to 11 O.S. 412 [11-412] (1971). County governments in Oklahoma also have zoning powers to govern land use in unincorporated areas under comprehensive provisions contained in Chapter 19A of Title 19 of the Oklahoma Statutes. Any person seeking to establish a new slaughterhouse must comply with the directions of the town board of trustees under 11 O.S. 1004 [11-1004] (1971) and with all zoning ordinances of the town, city or county involved. It is, therefore, the opinion of the Attorney General that your first question should be answered affirmatively; a slaughterhouse may be maintained within a city or town in certain limited areas as set forth in 50 O.S. 41 [50-41] (1971). In answer to your second question, there is apparently no current statute expressly requiring permission of a municipal government as a prerequisite to the establishment of a slaughterhouse. However, under 11 O.S. 1004 [11-1004] (1971), town boards of trustees are empowered to "direct the location of slaughterhouses." Also, any person seeking to establish a new slaughterhouse must comply with all town, city, and county zoning ordinances and other applicable legal requirements.  (C. Larry Pain) ** SEE: OPINION NO. 74-252 (1974) ** ** SEE: OPINION NO. 74-252 (1975) **